Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00841-CV

                                 PILOT TRAVEL CENTERS LLC,
                                          Appellant

                                                 v.
                                               Norma
                                         Norma GUTIERREZ,
                                              Appellee

                      From the 49th Judicial District Court, Webb County, Texas
                                Trial Court No. 2013-CV-000054-D1
                             The Honorable Joe Lopez, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 19, 2014

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have reached

a settlement in the underlying cause. The motion is granted, and this appeal is dismissed. See TEX.

R. APP. P. 42.1(a); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex. App.—San

Antonio 2001, no pet.). Costs of appeal are taxed against the parties who incurred them. See TEX.

R. APP. P. 42.1(d).

                                                     PER CURIAM